Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/337,835 filed on 12/11/2020. Claim(s) 6, 8-9, and 11-12 have been cancelled. Claim(s) 1-5, 7, and 10 is/are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/13/2021 is/are considered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 10 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igoe (US 2008/0061578) in view of Conan et al. (US 2017/0019443).
Consider claim 1, Igoe teaches a digital television (Wireless Home Entertainment Hub 102-Fig.2. Paragraph 0028 teaches WHEH 102 may exist as a standalone unit or may be integrated into another device. For example, WHEH may be included in a display device 112 or a remote control 118), comprising:	a communication interface unit configured to communicate with at least 
wherein the controller is further configured to: identify a type of the first peripheral device and a type of the second peripheral device (Paragraph 0027 WHEH 102 knows what devices are sources and what devices are sinks, properly facilitating the transfer of data from source to sink via the WHEH);
release the connection to the first peripheral device in response to a selection of the second peripheral device based on the type of the selected second peripheral device being the same as the type of the first peripheral device (Paragraph 0027 teaches the WHEH provides a central control that allows user to operate the HES, through interaction with the WHEH, which then subsequently provides instructions to other devices in the HES 100 to perform the function requested by the user 120. Interactions with the WHEH 102 by the user may be performed through a visual user interface presented on the screen of display device 112. Paragraph 0042 teaches the WHEH 102 is used to coordinate and/or control the state of the source and sink devices and the transfer of data from In the scenario where both devices are source devices as taught in [0043], when a new source device is selected to be changed to, it is then activated, and its reference count increases to one. After switching to a new source device, the previous source device’s reference count is decremented by one, and when the count reaches zero, source device stops transmitting and enters a low power or standby-mode. Thus, when changing devices and both devices are of source type, the previous source device’s connection as the current source provider of content is released when count is decremented to zero); and
connection to both the first peripheral device and the second peripheral device based on a communication protocol between the first peripheral device and the digital television, a communication protocol between the digital television and the selected peripheral device, and there being a margin for a communication related resource of the digital television (Paragraph 0029 teaches One or more wireless standards are utilized by WHEH to connect and/or route data to/from source and sink devices via the WHEH).
Igoe does not explicitly teach maintain connection to both the first peripheral device and the second peripheral device based on a communication protocol between the first peripheral device and the digital device being different from a communication protocol between the digital device and the second peripheral device, and there being a margin for a communication related resource of the digital device.
In an analogous art, Conan teaches maintain connection to both a first peripheral device and a second peripheral device based on a communication protocol between the first peripheral device and a digital device being different from a communication protocol between the digital device and the second peripheral device, and there being a margin for a communication related resource of the digital device (Paragraph 0110 teaches disconnection is optional with Bluetooth since there is nothing to prevent the transfer device being connected simultaneously by Bluetooth to the mobile device and by WiFi to the Transfer device {digital device} is connected to two different devices {first peripheral device and second peripheral device} simultaneously. Connected to one via Bluetooth and another via WiFi. Both communication protocols, are different, thus, connection may be maintained since disconnection is optional. WiFi and Bluetooth connections are utilized by the transfer device to communicate with mobile device and gateway).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Igoe to include aintain connection to both a first peripheral device and a second peripheral device based on a communication protocol between the first peripheral device and a digital device being different from a communication protocol between the digital device and the second peripheral device, and there being a margin for a communication related resource of the digital device, as taught by Conan, for the advantage of providing simultaneous connection of devices when disconnection is optional and nothing is preventing simultaneous connection (Conan – Paragraph 0110), enabling connection to multiple device(s) concurrently, allowing for ready facilitation of communication(s) when needed.

Consider claim 2, Igoe and Conan teach wherein the controller is further configured to transmit a control command for a function execution of the second peripheral device related to the first data while sending the first data to the connected second peripheral device (Igoe - Paragraph 0027 teaches WHEH 102 facilitates the transfer of data between the source and sink devices in the HES 

Consider claim 5, Igoe and Conan teach wherein the controller is further configured to determine a configuration of the connectivity manager depending on a presence or non-presence of a previous connection history or a history of registration at the digital device (Igoe - Paragraph 0068-0069; Paragraph 0027). 

claim 7, Igoe and Conan teach wherein the controller is further configured to change an operation according to a type of a communication protocol used in the course of connecting to the first peripheral device and the second peripheral device (Igoe - Paragraph 0028-0029; Paragraph 0027).

Consider claim 10, Igoe and Conan teach wherein the controller is further configured to communicate with the first peripheral device and the second peripheral device based on at least one of Wi-Fi communication protocol and Bluetooth communication protocol (Igoe - Paragraph 0029).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igoe (US 2008/0061578), in view of Conan et al. (US 2017/0019443), and further in view of Majid (US 2014/0362294).
Consider claim 3, Igoe and Conan teach wherein the controller is further configured to display the content via the display (Igoe - Paragraph 0028 teaches the WHEH may be included in the display device 112. The WHEH 102 can act as a source device 122 and/or a sink device 124 in the HES 100. Paragraph 0024 teaches sink devices 124 receive transmitted data within the HES 100, converting a signal into an audible or visible stimulus. Sink devices 124 may include display devices 112), such that the displayed connectivity manager provided (Paragraph 0027 teaches interactions with the WHEH 102 by the user may be performed through a visual user interface presented on the screen of 
In an analogous art, Majid teaches provided such that it overlays the displayed content (Fig.4, Paragraph 0034).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Igoe and Conan to include provided such that it overlays the displayed content, as taught by Majid, for the advantage of providing user(s) with control over the system, while continuing to enable users to follow along with the content, without interruption.

Consider claim 4, Igoe and Conan teach wherein, the controller is further configured to display the connectivity manager (Igoe - Paragraph 0027 teaches interactions with the WHEH 102 by the user may be performed through a visual user interface presented on the screen of display device 112. Paragraph 0028 teaches the WHEH may be included in the display device 112), but does not explicitly teach display the connectivity manager in response to a selection of a menu item included in a menu called through an input means or an icon according to a peripheral device search on a prescribed region. 
In an analogous art, Majid teaches display the connectivity manager in response to a selection of a menu item included in a menu called through an input means or an icon according to a peripheral device search on a prescribed region (Fig.4, Paragraph 0034 teaches user interface overlaid on video. Fig.6, Paragraph 0051 teaches an input selection command such as depression of a 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Igoe and Conan to include display the connectivity manager in response to a selection of a menu item included in a menu called through an input means or an icon according to a peripheral device search on a prescribed region, as further taught by Majid, for the advantage of enabling user(s) to easily and quickly access controls to ascertain content for use and display, quickly without encumbering the user.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee discloses a communication traffic coordinator supporting a proprietary wireless protocol that supports simultaneous wireless connection of multiple media components for supproting simultaneous and seamless wireless operations among multiple media components with the same or different communication protocols, such as hdmi, hdpc, dvi, usb, 1394, ethernet, and analog signal in (US 2007/0091168).
Sylvain discloses a network media gateway that acts as a liaison between CMs (such as personal computer, television, mobile terminal, cellular phone, etc.). Wireless interface of network media gateway may support wireless .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425